Citation Nr: 0608987	
Decision Date: 03/29/06    Archive Date: 04/07/06

DOCKET NO.  03-16 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based upon 
individual unemployability due to a service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to June 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which granted service connection for PTSD and 
assigned a schedular rating of 30 percent disabling.

In July 2005, the veteran testified at a Board video 
conference hearing.  At the July 2005 hearing as well as in a 
contemporaneous written communication, the veteran expressly 
withdrew the issues of entitlement to service connection for 
an eye disorder and peripheral neuropathy, bilateral lower 
extremities, as well as the issue of entitlement to an 
increased rating for hearing loss.  Therefore, such issues 
are no longer before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran claims that the impairment associated with his 
service connected PTSD is inadequately reflected by the 
thirty percent schedular rating presently in effect, thereby 
warranting an increased rating.  

The veteran's most recent VA PTSD examination, dated in June 
2004, revealed symptoms of anger, depression, memory loss, 
social isolation, and inability to maintain relationships.  
The examiner also noted delusions as well as visual and 
auditory hallucinations, suicidal thinking, and symptoms of 
panic and anxiety.  However, an October 2004 VA psychiatric 
outpatient treatment report notes the June 2004 VA 
examination findings and provides no diagnosis on Axis I.  
Rather, the Axis I diagnosis notes the history of PTSD and 
states that the symptoms and signs are inconsistent at this 
time, suggestive of exaggeration or fabrication.  In view of 
the differing disability picture which appears to be 
reflected in the record, the Board believes additional 
development is necessary.  

As the rating ultimately assigned for the veteran's PTSD 
could affect the resolution of his claim for a total 
disability rating based upon individual unemployability, the 
Board finds these issues to be inextricably intertwined.  
Harris v Derwinski, 1 Vet. App. 80 (1991); see also Holland 
v. Brown, 6 Vet. App. 443, 446 (1994) (TDIU claim predicated 
on a particular service-connected condition is inextricably 
intertwined with an increased rating claim regarding the same 
condition).  As a result, the adjudication of the latter 
issue must be deferred pending resolution of the increased 
rating claim.

The Board also notes that the veteran's July 2005 hearing 
testimony indicates that he is in receipt of ongoing VA 
mental health treatment.  Therefore, any additional medical 
records pertinent to the issue on appeal should be obtained 
for an adequate determination.

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  With any needed assistance from the 
veteran, seek all VA and private medical 
records identified by the veteran as 
pertinent to his claim.  The veteran 
should attempt to obtain these records 
himself, if possible, in order to 
expedite the appeal.  

2.  When the above records, if any, have 
been secured and associated with the 
claims folder, schedule the veteran for a 
VA psychiatric examination in order to 
determine the current manifestations of 
his service-connected PTSD.  Based upon 
examination of the veteran and review of 
his pertinent medical history, the 
examiner is requested to offer an opinion 
with supporting analysis as to the degree 
of social and industrial impairment 
resulting from the veteran's PTSD.  The 
examiner should also assign a Global 
Assessment of Functioning score, 
consistent with the DSM IV, based on the 
veteran's service-connected PTSD and any 
psychiatric disorder etiologically 
related thereto.  The examiner should 
explain what the assigned score 
represents.  The complete rationale for 
all opinions expressed must be provided 
in the examination report. 

3.  Thereafter, readjudicate the 
appellant's claims for entitlement to an 
increased evaluation for PTSD and 
entitlement to a TDIU.  If any part of 
the decision is adverse to the appellant, 
he and his representative should be 
provided an SSOC.  A reasonable period of 
time for a response should be afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the appellant 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Jason R. Davitian
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

